DETAILED ACTION
This action is responsive to the filing of 2/9/2022. Claims 1-26 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 14 is allowed.
The following is an examiner's statement of reasons for allowance. The prior art of record fails to disclose assigning the same groups to the users of a group during online collaboration, as they were in the video conference application, in combination with other limitations recited within the claimed context. The claims present a combination of limitations that differ from the cited art, and there is no reasonable combination of references that would teach it.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, 15, 17-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Xin (20160241609.)

Claim 1, 17: Xin discloses a method to facilitate online collaboration, the method comprising: 
granting access to an editable collaboration space to multiple users (par. 20, The workspace application can authorize computing devices corresponding to the two clients or groups of clients to collaboratively modify electronic content that is accessible via common region in the graphical interface); 
dividing the users into subgroups including at least a first subgroup and a second subgroup (par. 46, subdivide the participants into groups for a portion of the session); and 
assigning the subgroups to different virtual breakout rooms in the editable collaboration space, including assigning users in the first subgroup to a first virtual breakout room and assigning users in the second subgroup to a second virtual breakout room that is different than the first virtual breakout room (FIG. 4, par. 61, groups 212a, 212b may view content in the region 404, group 212a may be restricted to viewing content in region 402, and group 212b may be restricted to viewing content in region 406);
and populating the virtual breakout rooms with user-specific initial content from a virtual common room (par. 40, access to the content based on position information for visual representations of content and visual representations of client groups; content can be generated or provided to the collaborative workspace 206 for display in the regions 302a-c prior to the visual representations 210a-c occupying those regions. Par. 41-42, limiting access to the content in a region 302a based on the visual representation 210a being positioned in that region.
In other words, initial content is placed in the common room 304 first, and then the teacher moves the rooms 210a-c / 302a-c on top of content which is specific for those groups (i.e. user specific), thereby populating the rooms with initial content.)

Claim 2: Xin discloses the method of claim 1, wherein assigning the subgroups to different virtual breakout rooms comprises one of: assigning each subgroup to a different tab in the editable collaboration space; or assigning each subgroup to a different area in the editable collaboration space (FIG. 4, par. 61, groups 212a, 212b may view content in the region 404, group 212a may be restricted to viewing content in region 402, and group 212b may be restricted to viewing content in region 406.)

Claim 3: Xin discloses the method of claim 1, further comprising, for each user, confining the user to a corresponding virtual breakout room to which the user's subgroup is assigned (FIG. 4, par. 61, groups 212a, 212b may view content in the region 404, group 212a may be restricted to viewing content in region 402, and group 212b may be restricted to viewing content in region 406.)

Claim 4: Xin discloses the method of claim 1, further comprising, for each user, obscuring all virtual breakout rooms in the editable collaboration space apart from the virtual breakout room to which the user is assigned (FIG. 4, par. 61, groups 212a, 212b may view content in the region 404, group 212a may be restricted to viewing content in region 402, and group 212b may be restricted to viewing content in region 406.)

Claim 5: Xin discloses the method of claim 4, further comprising: at a first time prior to the obscuring, receiving from a facilitator or one of the users input that is effective to initiate, for each user, the obscuring; at a second time that is subsequent to the first time, receiving from the facilitator or one of the users input that is effective to terminate, for each user, the obscuring; and terminating the obscuring such that all virtual breakout rooms in the editable collaboration space are unobscured for all the users (par. 46, Managing permissions within the collaborative workspace 206 based on time periods can allow, for example, a teacher or other facilitator to allow all participants to work together at the start of a session; par. 46, manage permissions within the collaborative workspace 206 based on time periods.)

Claim 6: Xin discloses the method of claim 1, further comprising, responsive to input from one of the users, sharing content in the first virtual breakout room with one or more users in the second virtual breakout room (par. 19, students belonging to the overlapping regions can contribute to the overlapped area.)

Claim 7: Xin discloses the method of claim 1, further comprising populating each virtual breakout room with common initial content (par. 40, content can be generated or provided to the collaborative workspace 206 for display in the regions 302a-c prior to the visual representations 210a-c occupying those regions (e.g., by a teacher or other moderator having unrestricted access throughout the collaborative workspace 206).)

Claim 8: Xin discloses the method of claim 7, further comprising receiving input from a facilitator or one of the users that is effective to select content from a virtual common room to duplicate into each of the virtual breakout rooms as the common initial content (par. 50, allowing one or more other groups to copy, edit, comment, move, or otherwise manipulated collaboratively used content.)

Claim 9: Xin discloses the method of claim 1, wherein populating the virtual breakout room with user-specific initial content from the virtual common room, comprises populating the first virtual breakout room with content authored by users of the first subgroup in the virtual common room and populating the second virtual breakout room with content authored by users of the second subgroup in the virtual common room (par. 19, when regions overlap or otherwise contact one another, students belonging to the overlapping regions can contribute to the overlapped area. When overlapped regions are moved apart, the shared contributions are retained by both groups; par. 52.
In other words, the common room for claim 9 is interpreted as the 404 region of Fig. 4, and both groups contribute content to this common room 404. When they are separated, as shown in Fig. 5, both groups retain content authored by both groups, thereby populating the first and second rooms with content. The claim language does not restrict that only content authored by first group is used to populate the first room to the exclusion of content authored by second group. The limitations ‘user-specific’ may merely mean that it was authored by some specific user, and ‘initial’ may mean first.)

Claim 10: Xin discloses the method of claim 1, further comprising presenting views of each virtual breakout room to a facilitator (par. 40, moderator having unrestricted access throughout the collaborative workspace.)


Claim 13: Xin discloses the method of claim 1, further comprising limiting applicability of a feature initiated within each of the virtual breakout rooms to users within the corresponding virtual breakout room (par. 52, if the overlapping visual representations 210a, 210b are subsequently separated, the group 212a may be restricted to modifying a portion 410a contributed by the group 212a and the group 212b may be restricted to modifying a portion 410b contributed by the group 212b.)

Claim 15: Xin discloses the method of claim 1, further comprising removing the users from the subgroups to reform the users as a single group (par. 46, subdivide the participants into groups for a portion of the session (e.g., an phase for working as individuals or sub-groups), and then allow all participants to work together at the end of a session.)

Claim 18: Xin discloses a method to facilitate online collaboration, the method comprising: 
granting access to an editable collaboration space to multiple users (par. 20, The workspace application can authorize computing devices corresponding to the two clients or groups of clients to collaboratively modify electronic content that is accessible via common region in the graphical interface);
dividing the users into subgroups including at least a first subgroup and a second subgroup (par. 46, subdivide the participants into groups for a portion of the session); 
assigning the subgroups to different virtual breakout rooms in the editable collaboration space, including assigning users in the first subgroup to a first virtual breakout room and assigning users in the second subgroup to a second virtual breakout room that is different than the first virtual breakout room (FIG. 4, par. 61, groups 212a, 212b may view content in the region 404, group 212a may be restricted to viewing content in region 402, and group 212b may be restricted to viewing content in region 406.); 
receiving input from at least one user in each of the subgroups that is effective to add user-specific initial content (Fig. 4: 408) from a virtual common room (Fig. 4: 404) to a corresponding virtual breakout room (par. 50, allowing one or more other groups to copy, edit, comment, move, or otherwise manipulated collaboratively used content); and 
bringing content from each of the virtual breakout rooms to the virtual common room (par. 19, when regions overlap or otherwise contact one another, students belonging to the overlapping regions can contribute to the overlapped area; par. 39, content 306, 308 generated by the groups 212a, 212b in those regions is moved with the visual representations 210a, 210b; par. 58.)

Claim 19: Xin discloses the method of claim 18, wherein receiving input from the at least one user in each of the subgroups that is effective to add user-specific initial content from the virtual common room to the corresponding virtual breakout room comprises receiving, from the at least one user in each of the subgroups, at least one of a vote (par. 58, based on inputs that are received from at least a subset of the clients. By voting to move the graphical regions apart, content that was in the common room would be duplicated / added to the breakout rooms. See par. Fig. 4-5; par. 53), a reaction (par. 50, allowing one or more other groups to copy, edit, comment, move, or otherwise manipulated collaboratively used content), a graphical object (Fig. 3: 306, 308; par. 39, content 306, 308 can be generated by the respective groups 212a, 212b), or a tag.

Claim 20: Xin discloses the method of claim 18, wherein bringing content from each of the virtual breakout rooms to the virtual common room comprises bringing all content from at least one of the virtual breakout rooms to the virtual common room (par. 19, when regions overlap or otherwise contact one another, students belonging to the overlapping regions can contribute to the overlapped area; par. 39, content 306, 308 generated by the groups 212a, 212b in those regions is moved with the visual representations 210a, 210b.)

Claim 21: Xin discloses the method of claim 18, wherein bringing content from each of the virtual breakout rooms to the virtual common room comprises bringing at least a subset of all content from at least one of the virtual breakout rooms to the virtual common room (par. 19, when regions overlap or otherwise contact one another, students belonging to the overlapping regions can contribute to the overlapped area; par. 39, content 306, 308 generated by the groups 212a, 212b in those regions is moved with the visual representations 210a, 210b.)

Claim 22: Xin discloses the method of claim 21, wherein bringing the at least the subset of all content from the at least one of the virtual breakout rooms to the virtual common room comprises at least one of: bringing all content of the at least one of the virtual breakout rooms that is selected by a user of the at least one of the virtual breakout rooms to the virtual common room (par. 19, when regions overlap or otherwise contact one another, students belonging to the overlapping regions can contribute to the overlapped area; par. 39, content 306, 308 generated by the groups 212a, 212b in those regions is moved with the visual representations 210a, 210b); bringing all content of the at least one of the virtual breakout rooms that is located within a predefined area of the at least one of the virtual breakout rooms to the virtual common room; or bringing all content of the at least one of the virtual breakout rooms that has an attribute value that satisfies an attribute value condition to the virtual common room.

Claim 23: Xin discloses the method of claim 18, further comprising applying functionality (par. 50, allowing one or more other groups to copy, edit, comment, move, or otherwise manipulated collaboratively used content), to the content brought from each of the virtual breakout rooms to the virtual common room.

Claim 24: Xin discloses the method of claim 23, wherein applying functionality to the content brought from each of the virtual breakout rooms to the virtual common room comprises at least one of: sorting at least some graphical objects included in the content into a plurality of containers in the virtual common room based on an attribute value of an attribute of each of the at least some graphical objects; or gathering at least some graphical objects included in the content into a container in the virtual common room based on an attribute value of an attribute of each of the at least some graphical objects (Fig. 4: 404, making a house container; triangle goes on top, square on the bottom; the users are free to arrange the objects in any manner they please.)

Claim 25: Xin discloses the method of claim 18, wherein bringing content from each of the virtual breakout rooms to the virtual common room comprises at least one of: bringing a pdf of the content from each of the virtual breakout rooms to the virtual common room; bringing data or metadata of the content from each of the virtual breakout rooms to the virtual common room; bringing graphical objects of the content from each of the virtual breakout rooms to the virtual common room (par. 19, when regions overlap or otherwise contact one another, students belonging to the overlapping regions can contribute to the overlapped area; par. 39, content 306, 308 generated by the groups 212a, 212b in those regions is moved with the visual representations 210a, 210b); or bringing a copy of the content from each of the virtual breakout rooms to the virtual common room while leaving original content in each of the virtual breakout rooms.

Claim 26: Xin discloses the method of claim 18, further comprising receiving input from a facilitator or a user of one of the virtual breakout rooms effective to designate a target destination of content created in the virtual breakout room, the target destination including at least one of the virtual common room (par. 50, allowing one or more other groups to copy, edit, comment, move, or otherwise manipulated collaboratively used content), a different virtual breakout room, a clipboard, or one or more mouse cursors of one or more users.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Haveliwala (20070299710.)

Claim 11: Xin discloses the method of claim 1. However, Xin does not explicitly disclose, further comprising compiling statistics for each of the virtual breakout rooms.
	Haveliwala discloses a similar method for breakout rooms, including: compiling statistics for each of the virtual breakout rooms (par. 44, adding event demographics to be collected from the registrants; preparing pre- and post-meeting survey questions to be answered by the registrants.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings so as to allow gathering of statistics as taught by Haveliwala in the collaborative workspaces as taught by Xin. One would have been motivated to compile demographic information on the participants so as to better tailor future collaborative meetings to the demographic of the participants.

Claim 12: Xin and Haveliwala disclose the method of claim 11, wherein the statistics for each of the virtual breakout rooms include at least one of: a number of graphical objects in the virtual breakout room, a number of each type of graphical object in the virtual breakout room, or demographics of users in the virtual breakout room (par. 44, adding event demographics to be collected from the registrants; preparing pre- and post-meeting survey questions to be answered by the registrants.)

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Bortnik (20050278041.)

Claim 16: Xin discloses the method of claim 1. However, Xin does not explicitly disclose further comprising: storing a user composition of each of the subgroups and the assignments of subgroups to the virtual breakout rooms; and in response to one of the users disconnecting from an online collaboration application that facilitates online collaboration and subsequently reconnecting to the online collaboration application, determining based on the stored user compositions and assignments a specific one of the subgroups and virtual breakout rooms to assign the user.

Bortnik discloses a similar method for a collaborative environment including:
storing a user composition of each of the subgroups and the assignments of subgroups to the virtual breakout rooms; and in response to one of the users disconnecting from an online collaboration application that facilitates online collaboration and subsequently reconnecting to the online collaboration application, determining based on the stored user compositions and assignments a specific one of the subgroups and virtual breakout rooms to assign the user (par. 97, when an individual member of a team loses the connection and reconnects to the service; par. 98, If the player chooses to join the ongoing matchup, they are placed back into the game at 1805.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xin with that of Bortnik so as to allow disconnected members to return to their teams. One would have been motivated to reconnect the disconnected user back to their particular group / team so that they can return to the same point and continue the collaboration with the group / team they were assigned to, and not some other random team.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Haveliwala (2007/0299710.)

Claim 11: Xin discloses the method of claim 1. However, Xin does not explicitly disclose, further comprising compiling statistics for each of the virtual breakout rooms.
	Haveliwala discloses a similar method for breakout rooms, including: compiling statistics for each of the virtual breakout rooms (par. 44, adding event demographics to be collected from the registrants; preparing pre- and post-meeting survey questions to be answered by the registrants.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings so as to allow gathering of statistics as taught by Haveliwala in the collaborative workspaces as taught by Xin. One would have been motivated to compile demographic information on the participants so as to better tailor future collaborative meetings to the demographic of the participants.

Claim 12: Xin and Haveliwala disclose the method of claim 11, wherein the statistics for each of the virtual breakout rooms include at least one of: a number of graphical objects in the virtual breakout room, a number of each type of graphical object in the virtual breakout room, or demographics of users in the virtual breakout room (par. 44, adding event demographics to be collected from the registrants; preparing pre- and post-meeting survey questions to be answered by the registrants.)


Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. Applicant argues, with respect to claim 1, that Xin does not appear to disclose initially populating the groups with user-specific content from a common room.
The Examiner respectfully disagrees. Xin discloses that initial content is placed in the common room 304 first, and then the teacher moves the rooms 210a-c / 302a-c on top of content which is specific for those groups (i.e. user specific), thereby populating the rooms with initial content (par. 40, access to the content based on position information for visual representations of content and visual representations of client groups; content can be generated or provided to the collaborative workspace 206 for display in the regions 302a-c prior to the visual representations 210a-c occupying those regions. Par. 41-42, limiting access to the content in a region 302a based on the visual representation 210a being positioned in that region.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
11/29/2022